RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.P.R.A. XXI-A, se enmienda la Resolución de 18 de junio de 2010 para ampliar la composición de la Segunda Sala de Verano que funcio-nará durante el receso:

Del 1 al 30 de septiembre de 2010

Hon. Federico Hernández Denton, presidente
Hon. Mildred G. Pabón Charneco
Hon. Erick V. Kolthoff Caraballo
Hon. Edgardo Rivera García
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando sea necesario.
El Tribunal continuará emitiendo y certificando opinio-nes y sentencias durante todo el receso de verano.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(íWo.)Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo